Exhibit 10.1

 

15901 OLDEN STREET, SYLMAR AND 11171 CHERRY AVENUE, FONTANA PROPERTIES LEASE

 

This Lease (“Lease”) is made and effective, June 1, 2014, by and between Ronald
N. Tutor, (“Lessor”) and Tutor Perini Corporation (“Lessee”), (collectively the
“Parties,” or individually a “Party”).

 

Lessor is the owner of land and improvements commonly known and numbered as
Assessor’s parcel number 2604-002-019, located at 15901 Olden Street, Sylmar
California 91342 (“Property A”), and Assessor’s parcel number 0236-191-25-0-000,
located at 11171 Cherry Avenue, Fontana, California 92337 (“Property B”),
(collectively the “Premises”).

 

Lessor is currently leasing the Premises to Lessee under a lease dated June 10,
1987 as last amended August 1, 2008 (“Prior Lease”).

 

Lessor desires to terminate the Prior Lease and lease the Premises to Lessee,
and Lessee desires to terminate the Prior Lease and lease the Premises from the
Lessor for the term. At the rental and upon the covenants, conditions and
provisions herein set forth.

 

THEREFORE, in consideration of the mutual promises herein contained and other
good and valuable consideration, it is agreed:

 

1.              Prior Lease. The Prior Lease is hereby terminated effective
May 31, 2014.

 

2.              Term. Term. The term of this Lease shall commence on June 1,
2014 and end on July 31, 2026, unless sooner terminated pursuant to any
provision hereof.

 

3.              Rent. Lessee shall pay to Lessor the monthly lease rate of One
Hundred Thousand Three Hundred Ninety-One Dollars ($100,391) for Property A and
Forty-Three Thousand Twenty-Five Dollars ($43,025) for Property B for the period
June 1, 2014 through May 31, 2015 and shall increase annually thereafter at the
rate of the greater of 3% or the Consumer Price Index (“CPI”) for the Los
Angeles metropolitan area. Each installment payment shall be due in advance on
the first day of each calendar month during the lease term to Lessor at 15901
Olden Street, Sylmar, California 91342 or at such other place designated by
written notice from Lessor to Lessee. Rent for any period during the term hereof
which is for less than one month shall be a pro rata portion of the monthly
installment.

 

4.              Security Deposit. Lessor acknowledges deposit by Lessee of
$96,250 as security for Lessee’s faithful performance of Lessee’s obligations
hereunder. If Lessee fails to pay rent or other charges due hereunder, or
otherwise defaults with respect to any provision of this lease, Lessor may use,
apply or retain all or any portion or said deposit for the payment of any rent
or other charge in default or for the payment of any other sum to which Lessor
may become obligated by reason of Lessee’s default, or to compensate Lessor for
any loss or damage which Lessor may suffer thereby. If Lessor so uses or applies
all or any portion of said deposit, Lessee shall within ten (10) days after
written demand therefor deposit cash with Lessor in an amount sufficient to
restore said deposit to the full amount herein above stated and Lessee’s failure
to do so shall be a material breach or this Lease. If the monthly rent shall,
from time to time, increase during the term or this Lease, Lessee shall
thereupon deposit with Lessor additional security deposit so that the amount of
security deposit held by Lessor shall at all times bear the same proportion to
current rent as the original security deposit bears to the original monthly rent
set forth in paragraph 4 hereof. Lessor shall not be required to keep said
deposit separate from its general accounts. If Lessee performs all of Lessee’s
obligations hereunder, said deposit, or so much thereof as has not theretofore
been applied by Lessor, shall be returned, without payment of interest or other
increment for its use, to Lessee (or, at Lessor’s option, to the last assignee,
if any, or Lessee’s interest hereunder) at the expiration of the term hereof,
and after Lessee has vacated the Premises. No trust relationship is created
herein between Lessor and Lessee with respect to said Security Deposit.

 

--------------------------------------------------------------------------------


 

5.              Use. The Premises shall be used and occupied only for offices
and equipment storage or any other use which is reasonably comparable and for no
other purpose.

 

6.              Compliance with Law.

 

(a)                                 Lessor warrants to Lessee that the Premises,
in its state existing on the date that the lease term commences, but without
regard to the use for which Lessee will use the Premises, does not violate any
covenants or restrictions of record, or any applicable building code, regulation
or ordinance in effect on such Lease term commencement date. In the event it is
determined that this warranty has been violated, then it shall be the obligation
of the Lessor after written notice from Lessee, to promptly, at Lessor’s sole
cost and expense, rectify any such violation. In the event Lessee does not give
to Lessor written notice or the violation of this warranty within six months
from the date that the Lease term commences, the correction of same shall be the
obligation of the Lessee at Lessee’s sole cost. The warranty contained in this
paragraph 6(a) shall be of no force or effect if prior to the date of this
Lease, Lessee was the owner or occupant of the Premises, and, in such event,
Lessee shall correct any such violation at Lessee’s sole cost.

 

(b)                                 Except as provided in paragraph (a), Lessee
shall, at Lessee’s expense, comply promptly with all applicable statues,
ordinances, rules regulations, orders, covenants and restrictions of record, and
requirements in effect during the term or any part of the term hereof,
regulating the use by Lessee of the Premises. Lessee shall not use or permit the
use of the Premises in any manner that will tend to create waste or a nuisance
or, if there shall be more than one tenant in the building containing the
Premises, shall tend to disturb such other tenants.

 

7.              Maintenance, Repairs, Utility Installations, Trade Fixtures and
Alterations.

 

(a)                                 Lessee’s Obligations. Lessee shall keep in
good order, condition and repair the Premises and every part thereof, structural
and nonstructural, (whether or not such portion of the Premises requiring
repair, or the means of repairing the same are reasonable readily accessible to
Lessee, and whether or not the need for such repairs occurs as a result of
Lessee’s use, any prior use, the elements or the age of such portion of the
Premises) including, without limiting the generality of the foregoing, all
plumbing, heating, air conditioning, (Lessee shall procure and maintain, at
Lessee’s expense, an air conditioning system maintenance contract) ventilating,
electrical, lighting facilities and equipment within the Premises, fixtures,
walls (interior and exterior), foundations, ceilings, roofs (interior and
exterior), floors, windows, doors, plate glass and skylights located within the
Premises, and all landscaping, driveways, parking lots, fences and signs located
on the Premises and sidewalks and parkways adjacent to the Premises.

 

--------------------------------------------------------------------------------


 

(b)                                 Surrender. On the last day of the term
hereof, or on any sooner termination, Lessee shall surrender the Premises to
Lessor in the same condition as when received, ordinary wear and tear excepted,
clean and free of debris. Lessee shall repair any damage to the Premises
occasioned by the installation or removal of Lessee’s fixtures, furnishings and
equipment. Notwithstanding anything to the contrary otherwise stated in this
Lease, Lessee shall leave the air-lines, power panels, electrical distribution
systems, lighting fixtures, space heaters, air conditioning, plumbing and
fencing on the premises in good operating condition.

 

(c)                                  Lessor’s Rights. If Lessee fails to perform
Lessee’s obligations under this paragraph 7, or under any other paragraph of
this Lease, Lessor may at its option (but shall not be required to) enter upon
the Premises after ten (10) days’ prior written notice to Lessee (except in the
case of an emergency, in which case no notice shall be required), perform such
obligations on Lessee’s behalf and put the same in good order, condition and
repair, and the cost thereof together with interest thereon at the maximum rate
then allowable by law shall become due and payable as additional rental to
Lessor together with Lessee’s next rental installment.

 

(d)                                 Lessor’s Obligations. Except for the
obligations of Lessor under paragraph 6(b) and 6(c) (relating to Lessor’s
warranty), paragraph 9 (relating to destruction of the Premises) and under
paragraph 14 (relating to condemnation of the Premises), it is intended by the
parties hereto that Lessor have no obligation, in any manner whatsoever, to
repair and maintain the Premises nor the building located thereon nor the
equipment therein, whether structural or non-structural, all of which
obligations are intended to be that of the Lessee under paragraph 9(a) hereof.
Lessee expressly waives the benefit of any statute now or hereinafter in effect
which would otherwise afford Lessee the right to make repairs at Lessor’s
expense or to terminate this Lease because of Lessor’s failure to keep the
premises in good order, condition and repair.

 

(e)                                  Alterations and Additions.

 

(i)             Lessee shall not, without Lessor’s prior written consent make
any alterations, improvements, additions, or Utility Installations in, on or
about the Premises, except for nonstructural alterations not exceeding $100,000
in cumulative costs during the term of this Lease. In any event, whether or not
in excess of $100,000 in cumulative cost, Lessee shall make no change or
alteration to the exterior of the Premises or to the exterior of the
building(s) on the Premises without Lessor’s prior written consent, which shall
not be unreasonably withheld. As used in this paragraph 7(e)(i) the term
“Utility Installation” shall mean carpeting, window coverings, air lines, power
panels, electrical distribution systems, lighting fixtures, space heaters, air
conditioning, plumbing, and fencing. Lessor may require that Lessee remove any
or all of said alterations, improvements, additions or Utility Installations at
the expiration of the term, and restore the Premises to their prior condition.
Lessor may require Lessee to provide Lessor, at Lessee’s sole cost and expense,
a lien and completion bond in an amount equal to one and one-half times the
estimated cost of such improvements, to insure Lessor against any liability for
mechanic’s and materialmen’s liens and to insure completion of the work. Should
Lessee make any alterations, improvements, additions, or Utility Installations
without the prior approval of Lessor, Lessor may require that the Lessee remove
any or all of the same.

 

--------------------------------------------------------------------------------


 

(ii)          Any alterations, improvements, additions or Utility Installations
in, or about the Premises that Lessee shall desire to make and which requires
the consent of the Lessor shall be presented to Lessor in written form, with
proposed detailed plans. If Lessor shall give its consent, the consent shall be
deemed conditioned upon Lessee acquiring a permit to do so from appropriate
governmental agencies, the furnishing of a copy thereof to Lessor prior to the
commencement of the work and the compliance by Lessee of all conditions of said
permit in a prompt and expeditious manner.

 

(iii)       Lessee shall pay, when due, all claims for labor or materials
furnished or alleged to have been furnished to or for Lessee at or for use in
the Premises, which claims are or may be secured by any mechanics’ or
materialmen’s lien against the Premises or any interest therein. Lessee shall
give Lessor not less than ten (10) days’ notice prior to the commencement of any
work in the Premises, and Lessor shall have the right to post notices of
non-responsibility in or on the Premises as provided by law. If Lessee shall, in
good faith, contest the validity of any such lien, claim or demand, then Lessee
shall, at its sole expense defend itself and Lessor against the same and shall
pay and satisfy any such adverse judgment that may be rendered thereon before
the enforcement thereof against the Lessor or the Premises, upon the condition
that if Lessor shall require, Lessee shall furnish to Lessor a surety bond
satisfactory to Lessor in an amount equal to such contested lien claim or demand
indemnifying Lessor against liability for the same and holding the Premises free
from the effect of such lien or claim. In addition, Lessor may require Lessee to
pay Lessor’s attorney’s fees and costs in participating in such action if Lessor
shall decide it is to its best interest to do so.

 

(iv)      Unless Lessor requires their removal, as set forth in paragraph 7(e),
all alterations, improvements, additions and Utility Installations (whether or
not such Utility Installations constitutes trade fixtures of Lessee), which may
be made on the Premises, shall become the property of Lessor and remain upon and
be surrendered with the Premises at the expiration of the term. Notwithstanding
the provisions of this paragraph 7(e)(i), Lessee’s machinery and equipment,
other than that which is affixed to the Premises so that it cannot be removed
without material damage to the Premises, shall remain the property of Lessee and
may be removed by Lessee subject to the provisions of paragraph 7.2.

 

8.              Insurance Indemnity.

 

(a)                                 Insuring Party. As used in this paragraph 8,
the term “Insuring party” shall mean the party who has the obligation to obtain
the Property Insurance required hereunder. The insuring party shall be
designated in paragraph 46 hereof.

 

(b)                                 Liability Insurance. Lessee shall, at
Lessee’s expense obtain and keep in force during the term of this Lease a policy
of Combined Single Limit, Bodily Injury and Property Damage insurance insuring
Lessor and Lessee against any liability arising out of the ownership, use,
occupancy or maintenance of the Premises and all areas appurtenant thereto. Such
insurance shall be combined single limit policy in an amount not less than
$10,000,000 per occurrence. The policy shall insure performance by Lessee of the
indemnity provisions of this paragraph 8. The limits of said insurance shall
not, however, limit the liability of Lessee hereunder.

 

--------------------------------------------------------------------------------


 

(c)                                  Property Insurance.

 

(i)             The insuring party shall obtain and keep in force during the
term of this Lease a policy or policies of insurance covering loss or damage to
the Premises, in the amount of the full replacement value thereof, as the same
may exist from time to time, which replacement value is now $15,000,000, against
all perils included within the classification of fire, extended coverage,
vandalism, malicious mischief, flood, and special extended perils (“all risk” as
such term is used in the insurance industry). Said insurance shall provide for
payment of loss thereunder to Lessor or to the holders of mortgages or deeds of
trust on the Premises. The insuring party shall, in addition, obtain and keep in
force during the term of this Lease a policy of rental value insurance covering
a period of one year, with loss payable to Lessor, which insurance shall also
cover all real estate taxes and insurance costs for said period. A stipulated
value or agreed amount endorsement deleting the coinsurance provision of the
policy shall be procured with said insurance as well as an automatic increase in
insurance endorsement causing the increase in annual property insurance coverage
by 2% per quarter. If the insuring party shall fail to procure and maintain said
insurance the other party may, but shall not be required to, procure and
maintain the same, but at the expense of Lessee. If such insurance coverage has
a deductible clause, the deductible amount shall not exceed $10,000 per
occurrence, and Lessee shall be liable for such deductible amount.

 

(ii)          If the Premises are part of a larger building, or if the Premises
are part of a group of buildings owned by Lessor which are adjacent to the
Premises, then Lessee shall pay for any increase in the property insurance of
such other building or buildings if said increase is cause by Lessee’s acts,
omissions, use or occupancy of the Premises.

 

(iii)       If the Lessor is the insuring party the Lessor will not insure
Lessee’s fixtures, equipment or tenant improvements unless the tenant
improvements have become a part of the Premises under paragraph 7, hereof. But
if Lessee is the insuring party the Lessee shall insure its fixtures, equipment
and tenant improvements.

 

(d)                                 Insurance Policies. Insurance required
hereunder shall be in companies duly licensed to transact business in the state
where the Premises are located, and maintaining during the policy term a
“General Policyholders Rating” of at least B plus, or such other rating as may
be required by a lender having a lien on the Premises, as set forth in the most
current issue of “Best’s Insurance Guide”. The insuring party shall deliver to
the other party copies of policies or such insurance or certificates evidencing
the existence and amounts of such insurance with loss payable clauses as
required by this paragraph 8. No such policy shall be cancellable or subject to
reduction of coverage or other modification except after thirty (30) days’ prior
written notice to Lessor. If Lessee is the insuring party Lessee shall, at least
thirty (30) days prior to the expiration of such

 

--------------------------------------------------------------------------------


 

policies, furnish Lessor with renewals or “binders” thereof, or Lessor may order
such insurance and charge the cost thereof to Lessee, which amount shall be
payable by Lessee upon demand. Lessee shall not do or permit to be done anything
which shall invalidate the insurance policies referred to in paragraph 8(c). If
Lessee does or permits to be done anything which shall increase the cost of the
insurance policies referred to in paragraph 8(c), then Lessee shall forthwith
upon Lessor’s demand reimburse Lessor for any additional premiums attributable
to any act or omission or operation of Lessee causing such increase in the cost
of the insurance. If Lessor is the insuring party, and if the insurance policies
maintained hereunder cover other improvements in addition the Premises, Lessor
shall deliver to Lessee a written statement setting forth the amount of any such
insurance cost increase and showing in reasonable detail the manner in which it
has been computed.

 

(e)                                  Waiver of Subrogation. Lessee and Lessor
each hereby release and relieve the other, and waive their entire right to
recovery against other for loss or damage arising out of or incident to the
perils insured against under paragraph 8(c), which perils occur in, on or about
the Premises, whether due to negligence of Lessor Lessee or their agents,
employees, contractors and/or invitees. Lessee and Lessor shall, upon obtaining
the policies of insurance required hereunder, give notice to the insurance
carrier or carriers that the foregoing mutual waiver of subrogation is contained
in this Lease.

 

(f)                                   Indemnity. Lessee shall indemnify and hold
harmless Lessor from and against any and all claims arising from Lessee’s use of
the Premises, or from the conduct of Lessee’ business or from any activity, work
or things done, permitted or suffered by Lessee in or about the Premises or
elsewhere and shall further indemnify and hold harmless Lessor from and against
any and all claims arising from any breach or default in the performance of any
obligation on Lessee’s part to be performed under the terms of this Lease, or
arising from any negligence of the Lessee, or any of Lessee’s agents,
contractors, or employees, and from and against all costs, attorney’s fees,
expenses and liabilities incurred in the defense of such claim or any action or
proceeding brought thereon; and in any case any action or proceeding be brought
against Lessor by reason of any such claim. Lessee upon notice from Lessor shall
defend the same at Lessee’s expense by counsel satisfactory to Lessor. Lessee,
as a material party of the consideration to Lessor, hereby assumes all risk of
damage to property or injury to persons, in, upon or about the Premises arising
from any cause and Lessee hereby waives all claims in respect thereof against
Lessor.

 

(g)                                  Exemption of Lessor from Liability. Lessee
hereby agrees that Lessor shall not be liable for injury to Lessee’s business or
any loss of income therefrom or for damage to the goods, wares, merchandise or
other property of Lessee, Lessee’s employees, invitees, customers, or any other
person in or about the Premises, nor shall Lessor be liable for injury to the
person of Lessee, Lessee’s employees, agents, or contractors whether such damage
or injury is caused by or results from fire, steam, electricity, gas, water or
rain, or from the breakage, leakage, obstruction or other sources or places and
regardless of whether the cause of such damage or injury or the means of
repairing the same is inaccessibility and Lessor shall not be liable for any
damages arising from any act or neglect of any other tenant, if any, of the
building in which the Premises are located.

 

--------------------------------------------------------------------------------


 

9.                                     Damage or Destruction.

 

(a)                                 Definitions.

 

(i)            “Premises Partial Damage” shall herein mean damage or destruction
the Premises to the extent that the cost of repair is less than 50% of the then
replacement cost of the Premises. “Premises Building Partial Damage” shall
herein mean damage or destruction the building of which the Premises are a part
to the extent that the cost of repair is less than 50% of the then replacement
cost of such building as a whole.

 

(ii)         “Premises Total Destruction” shall herein mean damage or
destruction to the Premises to the extent that the cost of repair is 50% or more
of the then replacement cost of the Premises. “Premises Building Total
Destruction” shall herein mean damage or destruction to the building of which
the Premises are a part to the extent that the cost of repair is 50% or more of
the then replacement cost of such building as a whole.

 

(iii)      “Insured Loss” shall herein mean damage or destruction which was
caused by an event required to be covered by the insurance described in
paragraph 8.

 

(b)                                 Partial Damage — Insured Loss. Subject to
the provisions of paragraphs 9(d), 9(e) and 9(f), if at any time during the term
of this Lease there is damage which is an Insured Loss and which falls into the
classification of Premises Partial Damage or Premises Building Partial Damage,
then Lessor shall, at Lessor’s expense, repair such damage, but not Lessee’s
fixtures, equipment or tenant improvements unless the same have become a part of
the Premises pursuant to paragraph 7(e) thereof as soon as reasonable possible
and this Lease shall continue in full force and effect. Notwithstanding the
above, if the Lessee is the insuring party, and if the insurance proceeds
received by Lessor are not sufficient to effect such repair, Lessor shall give
notice to Lessee of the amount required in addition to the insurance proceeds to
effect such repair. Lessee shall contribute the required amount to Lessor within
ten days after Lessee has received notice from Lessor of the shortage in the
insurance. When Lessee shall contribute such amount to Lessor, Lessor shall make
such repairs as soon as reasonably possible and this Lease shall continue in
full force and effect. Lessee shall in no event have any right to reimbursement
for any such amounts so contributed.

 

(c)                                  Partial Damage — Uninsured Loss. Subject to
the provisions of paragraphs 9(d), 9(e) and 9(f), if at any time during the term
of this Lease there is damage which is not an insured Loss and which falls
within the classification of Premises Partial Damage or Premises Building
Partial Damage, unless caused by negligent or willful act of Lessee (in which
event Lessee shall make the repairs at Lessee’s expense), Lessor may at Lessor’s
option either (i) repair such damage as soon as reasonably possible at Lessor’s
expense, in which event this Lease shall continue in full force and effect, or
(ii) give written notice to Lessee within thirty (30 days after the date of the
occurrence of such damage of Lessor’s intention to cancel and terminate this
Lease, as of the date of the occurrence of such damage. In the event Lessor
elects to give such notice of Lessor’s intention to cancel and terminate this
Lease, Lessee shall have the right within ten (10) days after the receipt of
such notice to give written notice to Lessor of Lessee’s intention to repair
such damage at Lessee’s expense, without reimbursement from Lessor, in which
event this Lease shall continue in full force and effect, and Lessee shall
proceed to make such repairs as soon as reasonably possible. If Lessee does not
give such notice within such 10-day period this Lease shall be cancelled and
terminated as of the date of the occurrence of such damage.

 

--------------------------------------------------------------------------------


 

(d)                                 Total Destruction. If at any time during the
term of this Lease there is damage, whether or not an Insured Loss, (including
destruction require by an authorized public authority), which falls in to the
classification of Premises Total Destruction of Premises Building Total
Destruction, this Lease shall automatically terminate as of the date of such
total destruction.

 

(e)                                  Damage near end of Term.

 

(i)            If at any time during the last six months of the term of this
Lease there is damage, whether or not an Insured Loss, which falls within the
classification of Premises Partial Damage, Lessor may at Lessor’s option cancel
and terminate this Lease as of the date of occurrence of such damage by giving
written notice to Lessee of Lessor’s election to do so within 30 days after the
date of occurrence of such damage.

 

(ii)         Notwithstanding paragraph 9(e)(i), in the event that Lessee has an
option to extend or renew this Lease, and the time within which said option may
be exercised has not yet expired, Lessee shall exercise such option, if it is to
be exercised at all, not later than 20 days after the occurrence of an Insured
Loss falling within the classification of Premises Partial Damage during the
last six months of the term of this Lease. If Lessee duly exercises such option
during said 20 day period, Lessor shall, at Lessor’s expense, repair such damage
as soon as reasonably possible and this Lease shall continue in full force and
effect. If Lessee fails to exercise such option during said 20 day period, then
Lessor may at Lessor’s option terminate and cancel this Lease as of the
expiration of said 20 day period by giving written notice to Lessee of Lessor’s
election to do so within 10 days after the expiration of said 20 day period,
notwithstanding any term or provision in the grant of option to the contrary.

 

(f)                                   Abatement of Rent; Lessee’s remedies.

 

(i)            In the event of damage described in paragraphs 9(b) or 9(c), and
Lessor or Lessee repairs or restores the Premises pursuant to the provisions of
this paragraph 7, the rent payable hereunder for the period during which such
damage, repair or restoration continues shall be abated in proportion to the
degree to which Lessee’s use of the Premises is impaired. Except for abatement
of rent, if any, Lessee shall have no claim against Lessor for any damage
suffered by reason of any such damage, destruction, repair or restoration.

 

(ii)         If Lessor shall be obligated to repair or restore the Premises
under the provisions of this paragraph 9 and shall not commence such repair or
restoration within 90 days after such obligations shall occur, Lessee may at
Lessee’s option cancel and terminate this Lease by giving Lessor written notice
of Lessee’s election to do so at any time prior to the commencement of such
repair or restoration. In such event this Lease shall terminate as of the date
of such notice.

 

--------------------------------------------------------------------------------


 

(g)                                  Termination — Advance Payments. Upon
termination of this Lease pursuant to this paragraph 9, an equitable adjustment
shall be made concerning advance rent and any advance payments made by Lessee to
Lessor. Lessor shall, in addition, return to Lessee so much of Lessee’s security
deposit as has not theretofore been applied by Lessor.

 

(h)                                 Waiver. Lessor and Lessee waive the
provisions of any statutes which relate to termination of leases when leased
property is destroyed and agree that such event shall be governed by the terms
of this Lease.

 

10.       Real Property Taxes.

 

(a)                                 Payment of Taxes. Lessee shall pay the real
property tax, as defined in paragraph 10(b), applicable to the Premises during
the term of this Lease. All such payments shall be made at least ten (10) days
prior to the delinquency date of such payment. Lessee shall promptly furnish
Lessor with satisfactory evidence that such taxes have been paid. If any such
taxes paid by Lessee shall cover any period of time prior to or after the
expiration of the term hereof, Lessee’s share of such taxes shall be equitably
prorated to cover only the period of time within the tax fiscal year during
which this Lease shall be in effect, and Lessor shall reimburse Lessee to the
extent required. If Lessee shall fail to pay any such taxes, Lessor shall have
the right to pay the same, in which case Lessee shall repay such amount to
Lessor with Lessee’s next rent installment together with interest at the maximum
rate then allowable by law.

 

(b)                                 Definition of “Real Property Tax”.  As used
herein, the term “real property tax” shall include any form of real estate tax
or assessment, general, special, ordinary or extraordinary, and any license fee,
commercial rental tax, improvement bond or bonds, levy or tax, (other than
inheritance, personal income or estate taxes) imposed on the Premises by any
authority having the direct or indirect power to tax, including any city, state
or federal government, or any school , agricultural, sanitary, fire, street,
drainage or  other improvement district thereof, as against any legal or
equitable interest of Lessor in the Premises or in the real property of which
the Premises are a part, as against Lessor’s right to rent or other income
therefrom, and as against Lessor’s business of leasing the Premises.  The term
“real property tax” shall also include any tax, fee, levy, assessment or charge
(i) in substitution of, partially or totally, any tax, fee, levy assessment or
charge hereinabove included within the definition of “real property tax,” or
(ii) the nature of which was hereinbefore included within the definitions of
“real property tax,” or (iii) which is imposed for a service or right not
charged prior to June 1, 1978, or, if previously charged, has been increased
since June 1, 1978, or (iv) which is imposed as a result of a transfer, either
partial or total, of Lessor’s interest in the Premises or which is added to a
tax or charge hereinbefore included within the definitions of real property tax
by reason of such transfer, or (v) which is imposed by reason of this
transaction, any modifications or changes hereto, or any transfer hereof.

 

(c)                                  Joint Assessment. If the premises are not
separately assessed, Lessee’s liability shall be an equitable proportion of the
real property taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be determined by Lessor from the respective
valuations assigned in the assessor’s work sheets or such other information as
may be reasonable available. Lessor’s reasonable determination thereof, in good
faith, shall be conclusive.

 

--------------------------------------------------------------------------------


 

(d)                                 Personal Property Taxes.

 

(i)            Lessee shall pay prior to delinquency all taxes assessed against
and levied upon trade fixtures, furnishings, equipment and all other personal
property to be assessed and billed separately from the real property of Lessor.

 

(ii)         If any of Lessee’s said personal properties shall be assessed with
Lessor’s real property, Lessee shall pay Lessor the taxes attributable to Lessee
within 10 days after receipt of a written statement setting forth the taxes
applicable to Lessee’s property.

 

11.       Utilities. Lessee shall pay for all water, gas, heat, light, power,
telephone and other utilities and services supplied to the Premises, together
with any taxes thereon. If any such services are not separately metered to
Lessee, Lessee shall pay a reasonable proportion to be determined by Lessor of
all charges jointly metered with other premises.

 

12.       Assignment and Subletting.

 

(a)                                 Lessor’s Consent Required. Lessee shall not
voluntarily or by operation of law assign, transfer, mortgage, sublet, or
otherwise transfer or encumber all or any part of Lessee’s interest in the Lease
or in the Premises, without Lessor’s prior written consent, which Lessor shall
not unreasonably withhold. Lessor shall respond to Lessee’s request for consent
hereunder in a timely manner and any attempted assignment, transfer, mortgage,
encumbrance or subletting without such consent shall be void, and shall
constitute a breach of this Lease.

 

(b)                                 Lessee Affiliate. Notwithstanding the
provisions of paragraph 12(c) hereof, Lessee may assign or sublet the Premises,
or any portion thereof, without Lessor’s consent, to any corporation which
controls, is controlled by or is under common control with Lessee, or to any
corporation resulting from the merger or consolidation with Lessee, or to any
person or entity which acquires all the assets of Lessee as a going concern of
the business that is being conducted on the Premises, provided that said
assignee assumes, in full, the obligations of Lessee under this Lease. Any such
assignment shall not, in any way, affect or limit the liability of Lessee under
the terms of this Lease even if after such assignment or subletting the terms of
this Lease are materially changed or altered without the consent of Lessee, the
consent of whom shall not be necessary.

 

(c)                                  No Release of Lessee. Regardless of
Lessor’s consent, no subletting or assignment shall release Lessee of Lessee’s
obligation or alter the primary liability of Lessee to pay the rent and to
perform all other obligations to be performed by Lessee hereunder. The
acceptance of rent by Lessor from any other person shall not be deemed to be a
waiver by Lessor of any provision hereof. Consent to one assignment or
subletting shall not be deemed consent to any subsequent assignment or
subletting. In the event of default by any assignee of Lessee or any successor
of Lessee, in the performance of any of the terms hereof, Lessor may proceed
directly against Lessee without the necessity of

 

--------------------------------------------------------------------------------


 

exhausting remedies against said assignee. Lessor may consent to subsequent
assignments or subletting of this Lease or amendments or modifications to this
Lease with assignees of Lessee, without notifying Lessee, or any predecessor of
Lessee, and without obtaining Lessee’s consent thereto and such action shall not
relieve Lessee of liability under this Lease.

 

(d)                                 Attorney’s Fees. In the event Lessee shall
assign or sublet the Premises or request the consent of Lessor to any assignment
or subletting or if Lessee shall request the consent of Lessor for any act
Lessee proposes to do then Lessee shall pay Lessor’s reasonable attorney’s fees
incurred in connection therewith, such attorney’s fees not to exceed $350.00 for
each such request.

 

13.       Defaults; Remedies.

 

(a)                                 Defaults. The occurrence of any of or more
of the following events shall constitute a material default and breach of this
Lease by Lessee:

 

(i)                                     The vacating or abandonment of the
Premises by Lessee.

 

(ii)                                  The failure by Lessee to make any payment
of rent or any other payment required to be made by Lessee hereunder, as and
when due, where such failure shall continue for a period of three days after
written notice thereof from Lessor to Lessee. In the event that Lessor serves
Lessee with a Notice to Pay Rent or Quit pursuant to applicable Unlawful
Detainer statutes such Notice to Pay Rent or Quit shall also constitute the
notice required by the subparagraph.

 

(iii)                               The failure by Lessee to observe or perform
any of the covenants, conditions or provisions of this Lease to be observed or
performed by Lessee, other than described in paragraph (ii) above, where such
failure shall continue for a period of 30 days are reasonably required for its
cure, then Lessee shall not be deemed to be in default if Lessee commenced such
cure within said 30-day period and thereafter diligently prosecutes such cure to
completion.

 

(iv)                              (1) The making by Lessee of any general
arrangement or assignment for the benefit of creditors; (2) Lessee becomes a
“debtor” as defined in 11 U.S.C. SS101 or any successor statute thereto (unless,
in the case of a petition filed against Lessee, the same is dismissed within 60
days); (3) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within 30
days; or (4) the attachment, execution or other judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within 30 days.
Provided, however, in the event that any provision of this paragraph
13(d)(iv) is contrary to any applicable law, such provision shall be of no force
or effect.

 

(v)                                 The discovery by Lessor that any financial
statement given to Lessor by Lessee, any assignee of Lessee, any subtenant of
Lessee, any successor in interest of Lessee or any guarantor of Lessee’s
obligation hereunder, and any of them, was materially false.

 

(b)                                 Remedies. In the event of any such material
default or breach by Lessee, Lessor may at any time thereafter, with or without
notice or demand and without limiting Lessor in the exercise of any right or
remedy which Lessor may have by reason of such default or breach:

 

--------------------------------------------------------------------------------


 

(i)            Terminate Lessee’s right to possession of the Premises by any
lawful means, in which case this Lease shall terminate and Lessee shall
immediately surrender possession of the Premises to Lessor. In such event Lessor
shall be entitles to recover from Lessee all damages incurred by Lessor by
reason of Lessee’s default including, but not limited to, the cost of recovering
possession of the Premises; expenses of re-letting, including necessary
renovation and alteration of the Premises, reasonable attorney’s fees, and any
real estate commission actually paid; the worth at the time exceeds the amount
of such rental loss for the same period that Lessee proves could be reasonably
avoided; that portion of the leasing commission paid by Lessor pursuant to
paragraph 15 applicable to the unexpired term of this Lease.

 

(ii)         Maintain Lessee’s right to possession in which case this Lease
shall continue in effect whether or not Lessee shall have abandoned the
Premises. In such event Lessor shall be entitled to enforce all of Lessor’s
rights and remedies under this Lease, including the right to recover the rent as
it becomes due hereunder.

 

(iii)      Pursue any other remedy now or hereafter available to Lessor under
the laws or judicial decisions of the state wherein the Premises are located.
Unpaid installments of rent and other unpaid monetary obligations of Lessee
under the terms of this Lease shall bear interest from the date due at the
maximum rate then allowable by law.

 

(c)                                  Default by Lessor. Lessor shall not be in
default unless Lessor fails to perform obligations required of Lessor within a
reasonable time, but in no event later than thirty (30) days after written
notice by Lessee to Lessor and to the holder of any first mortgage or deed of
trust covering the Premises whose name and address shall have theretofore been
furnished to Lessee in writing, specifying wherein Lessor has failed to perform
such obligation; provided, however, that if the nature of Lessor’s obligation is
such that more than thirty (30) days are required for performance then Lessor
shall not be in default if Lessor commences performance within such 30-day
period and thereafter diligently prosecutes the same to completion.

 

(d)                                 Late Charges. Lessee hereby acknowledges
that late payment by Lessee to Lessor of rent and other sums due hereunder will
cause Lessor to incur costs not contemplated by this Lease, the exact amount of
which will be extremely difficult to ascertain. Such costs include, but are not
limited to, processing and accounting charges and late charges which may be
imposed on Lessor by the terms of any mortgage or trust deed covering the
Premises. Accordingly, if any installment of rent or any other sum due from
Lessee shall not be received by Lessor or Lessor’s designee within ten (10) days
after such amount shall be due, then, without any requirement for notice to
Lessee, Lessee shall pay to Lessor a late charge equal to 6% of such overdue
amount. The parties hereby agree that such late charge represents a fair and
reasonable estimate of the costs Lessor will incur by reason of late payment by
Lessee. Acceptance of such late charge by Lessor shall in no event constitute a
waiver of Lessee’s default with respect to such overdue amount, nor prevent
Lessor from exercising any of the other rights and remedies granted hereunder.
In the event that a late charge is payable hereunder, whether or not collected,
or three (3) consecutive installments of rent, then rent shall automatically
become due and payable quarterly in advance, rather than monthly,
notwithstanding paragraph 3 or any other provision of this Lease to the
contrary.

 

--------------------------------------------------------------------------------


 

(e)                                  Impounds. In the event that a late charge
is payable hereunder, whether or not collected, for three (3) installments of
rent or any other monetary obligation of Lessee under the terms of this Lease,
Lessee shall pay to Lessor, if Lessor shall so request. In addition to any other
payments required under this Lease, a monthly advance installment, payable at
the same time as the monthly rent, as estimated by Lessor, for real property tax
and insurance expenses on the Premises which are payable by Lessee under the
terms of this Lease. Such fund shall be established to insure payment when due,
before delinquency, of any or all such real property taxes and insurance
premiums. If the amounts paid to Lessor by Lessee under the provisions of this
paragraph are insufficient to discharge the obligations of Lessee to pay such
real property taxes and insurance premiums as the same become due, Lessee shall
pay to Lessor, upon Lessor’s demand, such additional sums necessary to pay such
obligations. All moneys paid to Lessor under this paragraph may be intermingled
with other moneys of Lessor and shall not bear interest. In the event of a
default in the obligations of Lessee to perform under this Lease, then any
balance remaining from funds paid to Lessor under the provisions of this
paragraph may, at the option of Lessor, be applied to the payment of any
monetary default of Lessee in lieu of being applied to the payment of real
property tax and insurance premiums.

 

14.       Condemnation. If the Premises or any portion thereof are taken under
the power of eminent domain, or sold under the threat of the exercise of said
power (all of which are herein called “condemnation”), this Lease shall
terminate as to the part so taken as of the date the condemning authority takes
title or possession, whichever first occurs. If more than 10% of the floor area
of the building on the Premises, or more than 25% of the land area of the
Premises which is not occupied by any building, is taken by condemnation, Lessee
may, at Lessee’s option, to be exercised in writing only within ten (10) days
after Lessor shall have given Lessee written notice of such taking (or in the
absence of such notice, within ten (10) days after the condemning authority
shall have taken possession) terminate this Lease as of the date the condemning
authority takes such possession. If Lessee does not terminate this Lease in
accordance with the foregoing, this Lease shall remain in full force and effect
as to the portion of the Premises remaining, except that the rent shall be
reduced in the proportion that the floor area of the building taken bears to the
total floor area of the building situated on the Premises. No reduction of rent
shall occur if the only area taken is that which does not have a building
located thereon. Any award for the taking of all or any part of the Premises
under the power of eminent domain or any payment made under threat of the
exercise of such power shall be the property of Lessor, whether such and shall
be made as compensation for diminution in value of the leasehold or for the
taking of the fee, or as severance damages; provided, however, that Lessee shall
be entitled to any award for loss of or damage to Lessee’s trade fixtures and
removable personal property. In the event that this Lease is not terminated by
reason of such condemnation, Lessor shall to the extent of severance damages
received by Lessor in connection with such condemnation, repair any damage to
the Premises cause by such condemnation except to the extent that Lessee has
been reimbursed therefor by the condemning authority, Lessee shall pay any
amount in excess of such severance damages required to complete such repair.

 

--------------------------------------------------------------------------------


 

15.       Broker’s Fee. Tenant represents that Tenant was not shown the Premises
by any real estate broker or agent and that Tenant has not otherwise engaged in
any activity which could form the basis for a claim for real estate commission,
brokerage fee, finder’s fee or other similar charge, in collection with this
lease.

 

16.       Estoppel Certificate.

 

(a)                                 Lessee shall at any time upon not less than
ten (10) day’s prior written notice from Lessor execute, acknowledge and deliver
to Lessor a statement in writing (i) certifying that this Lease is unmodified
and in full force and effect (or, if modified, stating the nature of such
modification and certifying that this Lease, as so modified, is in full force
and effect) and the date to which the rent and other charges are paid in
advance, if any, and ii) acknowledging that there are not, to Lessee’s
knowledge, any uncured defaults on the part of Lessor hereunder, or specifying
such defaults if any are claimed. Any such statement may be conclusively relied
upon by any prospective purchaser or encumbrancer of the Premises.

 

(b)                                 At Lessor’s option Lessee’s failure to
deliver such statement within such time shall be a material breach of this Lease
or shall be conclusive upon Lessee (i) that this Lease is in full force and
effect, without modification except as may be represent by Lessor, (ii) that
there are no uncured defaults in Lessor’s performance, and (iii) that not more
than one month’s rent has been paid in advance or such failure may be considered
by Lessor as a default by Lessee under this Lease.

 

(c)                                  If Lessor desires to finance, refinance, or
sell the Premises, or any part thereof, Lessee hereby agrees to deliver to any
lender or purchaser designated by Lessor such financial statements of Lessee as
may be reasonably required by such lender or purchaser. Such statements shall
include the past three years’ financial statements of Lessee. All such financial
statements shall be received by Lessor and such lender or purchaser in
confidence and shall be used only for the purposes herein set forth.

 

17.       Lessor’s Liability. The term “Lessor” as used herein shall mean only
the owner or owners at the time in question of the fee title or a lessee’s
Interest in a ground lease of the Premises, and except as expressly provided in
paragraph 15, in the event of any transfer of such title or Interest, lessor
herein named (and In case of any subsequent transfers then the granter) shall be
relieved from and after the date of such transfer of all liability as respects
Lessor’s obligations thereafter to be performed, provided that any funds in the
hands of Lessor or the then grantor at the lime of such transfer, in which
Lessee has an interest, shall be delivered to the grantee. The obligations
contained in this Lease to be performed by Lessor shall, subject as aforesaid,
be binding on Lessor’s successors and assigns, only during their respective
periods of ownership.

 

18.       Severability. The invalidity of any provision of this Lease as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

 

19.       Interest on Past-due Obligations. Except as expressly herein provided,
any amount due to Lessor not paid when due shall bear interest at the maximum
rate then allowable by law from the date due. Payment of such interest shall not
excuse or cure any default by Lessee under this Lease, provided, however, that
interest shall not be payable on late charges incurred by Lessee nor on any
amounts upon which late charges are paid by Lessee.

 

--------------------------------------------------------------------------------


 

20.       Time of Essence. Time is of the essence.

 

21.       Additional Rent. Any monetary obligations of Lessee to Lessor under
the terms of this Lease shall be deemed to be rent.

 

22.       Incorporation of Prior Agreements; Amendments. This Lease contains all
agreements of the parties with respect to any matter mentioned herein. No prior
agreement or understanding pertaining to any such matter shall be effective.
This Lease may be modified in writing only signed by the parties in interest at
the time of the modification. Except as otherwise stated in this Lease, Lessee
hereby acknowledges that the Lessor or any employees or agents of Lessor has
made no oral or written warranties or representations to Lessee relative to the
condition or use by Lessee or said Premises and Lessee acknowledges that Lessee
assumes all responsibility regarding the Occupational Safety Health Act, the
legal use and adaptability of the Premises and the compliance hereof with all
applicable laws and regulations in effect during the term of this Lease except
as otherwise specifically stated in this Lease.

 

23.       Notices. Any notice required or permitted to be given hereunder shall
be in writing and may be given or personal delivery or by certified mail, and if
given personally or by mall, shall be deemed sufficiently given if addressed to
Lessee or to Lessor at the address noted below the signature of the respective
parties, as the case may be. Either party may by notice to the other specify a
different address for notice purposes except that upon Lessee’s taking
possession of the Premises, the Premises shall constitute Lessee’s address for
notice purposes. A copy of all notices required or permitted to be given to
Lessor hereunder shall be concurrently transmitted to such party or parties at
such addresses as Lessor may from time to time hereafter designate by notice to
Lessee.

 

24.       Waivers. No waiver by Lessor or any provision hereof shall be deemed a
waiver of any other provision hereof or of any subsequent breach by Lessee of
the same or any other provision. Lessor’s consent to, or approval of, any act
shall not be deemed to render unnecessary the obtaining of Lessor’s consent to
or approval of any subsequent act by Lessee. The acceptance of rent hereunder by
Lessor shall not be a waiver of any preceding breach by Lessee of any provision
hereof, other than the failure of Lessee to pay the particular rent so accepted,
regardless of Lessor’s knowledge of such preceding breach at the time of
acceptance of such rent.

 

25.       Recording. Either Lessor or Lessee shall, upon request of the other,
execute, acknowledge and deliver to the other a “short form” memorandum of this
Lease for recording purposes.

 

26.       Holding Over. If Lessee, with Lessor’s consent, remains in possession
of the Premises or any part thereof after the expiration of the term hereof,
such occupancy shall be a tenancy from month to month upon all the provisions of
this Lease pertaining to the obligations of lessee, but all options and rights
of first refusal, if any, granted under the terms of this Lease shall be deemed
terminated and be of no further effect during said month to month tenancy.

 

--------------------------------------------------------------------------------


 

27.       Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

 

28.       Covenants and Conditions. Each provision of this Lease performable by
Lessee shall be deemed both a covenant and a condition.

 

29.       Binding Effect; Choice of Law. Subject to any provisions hereof
restricting assignment or subletting by Lessee and subject to the provisions of
paragraph 17, this Lease shall bind the parties, their personal representatives,
successors and assigns. This Lease shall be governed by the laws of the State
wherein the Premises are located.

 

30.       Subordination.

 

(a)                                 This Lease, at lessor’s option, shall be
subordinate to any ground lease, mortgage, deed of trust, or any other
hypothecation or security now or hereafter placed upon the real property of
which the Premises are a part and to any and all advances made on the security
thereof and to all renewals, modifications, consolidations, replacements and
extensions thereof. Notwithstanding such subordination, Lessee’s right to quiet
possession of the Premises shall not be disturbed if Lessee is not in default
and so long as Lessee shalt pay the rent and observe and perform all of the
provisions of this Lease, unless this Lease is otherwise terminated pursuant to
its terms. If any mortgagee, trustee or ground lessor shall elect to have this
Lease prior to the lien of its mortgage. deed of trust or ground lease, and
shall give written notice thereof to Lessee, this Lease shall be deemed prior to
such mortgage, deed of trust, or ground lease, whether this Lease is dated prior
or subsequent to the date of said mortgage, deed of trust or ground lease or the
date of recording thereof.

 

(b)                                 Lessee agrees to execute any documents
required to effectuate an attornment, a subordination, or to make this Lease
prior to the lien of any mortgage, deed of trust or ground lease, as the case
may be. Lessee’s failure to execute such documents within 10 days alter written
demand shall constitute a material default by Lessee hereunder, or at Lessor’s
option, Lessor shall execute such documents on behalf of Lessee as Lessee’s
attorney-in-fact. Lessee does hereby make, constitute and irrevocably appoint
Lessor as Lessee’s attorney-in-fact and in Lessee’s name, place and stead, to
execute such documents in accordance with this paragraph 30(b).

 

31.       Attorney’s Fees. If either party brings an action to enforce the terms
hereof or declare rights hereunder, the prevailing party in any such action, on
trial or appeal, shall be entitled to his reasonable attorney’s fees to be paid
by the losing party as fixed by the court.

 

32.       Lessor’s Access. Lessor and Lessor’s agents shall have the right to
enter the Premises at reasonable times for the purpose of inspecting the same,
showing the same to prospective purchasers, lenders, or lessees, and making such
alterations, repairs, improvements or additions to the Premises or to the
building of which they are a part as Lessor may deem necessary or desirable.
Lessor may at any time place on or about the Premises any ordinary “For Sale”
signs and Lessor may at any time during the last 120 days of the term hereof
place on or about the Premises any ordinary “For Lease” signs, all without
rebate of rent or liability to Lessee.

 

--------------------------------------------------------------------------------


 

33.       Auctions. Lessee shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises without first having
obtained Lessor’s prior written consent. Notwithstanding anything to the
contrary in this lease, Lessor shall not be obligated to exercise any standard
of reasonableness in determining whether to grant such consent.

 

34.       Signs. Lessee shall not place any sign upon the Premises without
Lessor’s prior written consent except that Lessee shall have the right, without
the prior permission of Lessor to place ordinary and usual for rent or sublet
signs thereon.

 

35.       Merger. The voluntary or other surrender of this Lease by Lessee, or a
mutual cancellation thereof, or a termination by Lessor, shall not work a
merger, and shall, at the option of Lessor, terminate all or any existing
sub-tenancies or may, at the option of lessor operate as an assignment to Lessor
of any or all of such sub-tenancies.

 

36.       Consents. Except for paragraph 33 hereof, wherever in this Lease the
consent of one party is required to an act of the other party such consent shall
not be unreasonably withheld.

 

37.       Guarantor. In the event that there is a guarantor of this lease, said
guarantor shall have the same obligations as Lessee under this Lease.

 

38.       Quiet Possession. Upon Lessee paying the rent for the Premises and
observing and performing all of the covenants, conditions and provisions on
Lessee’s part to be observed and performed hereunder, Lessee shall have quiet
possession of the Premises for the entire term hereof subject to all of the
provisions of this Lease. The individuals executing this Lease on behalf of
Lessor represent and warrant to Lessee that they are fully authorized and
legally capable of executing this Lease on behalf of Lessor and that such
execution is binding upon all parties holding an ownership Interest in the
Premises.

 

39.       Options.

 

(a)                                 Landlord’s Option to Require Tenant to
Purchase Property A. On June 1, 2021, and on any date after July 1, 2025 but
prior to the end of the Initial Term, the Landlord shall have the right to
require the Tenant to acquire Property A at a price determined to be fair market
value. In the event that Landlord and Tenant cannot mutually agree upon the fair
market value of Property A, fair market value shall be determined by a consensus
of independent qualified appraisers, one appointed by Landlord, one appointed by
Tenant, and a third appointed by the appraisers appointed by Landlord and
Tenant. The exercise of this option shall be in writing, and terms of the
acquisition shall include payment all in cash and a closing no later than 90
days after the date the option was exercised.

 

--------------------------------------------------------------------------------


 

(b)                                 Landlord’s Option to Require Tenant to
Purchase Property B. On June 1, 2021, and on any date after July 1, 2025 but
prior to the end of the Initial Term, the Landlord shall have the right to
require the Tenant to acquire Property B at a price determined to be fair market
value. In the event that Landlord and Tenant cannot mutually agree upon the fair
market value of Property B, fair market value shall be determined by a consensus
of independent qualified appraisers, one appointed by Landlord, one appointed by
Tenant, and a third appointed by the appraisers appointed by Landlord and
Tenant. The exercise of this option shall be in writing, and terms of the
acquisition shall include payment all in cash and a closing no later than 90
days after the date the option was exercised.

 

(c)                                  Tenant’s Option to Require Landlord to Sell
Property A to Tenant. On any date after July 1, 2025, but prior to the end of
the Initial Term, the Tenant shall have the option to require the Landlord to
sell Property A to the Tenant at a price to be determined to be fair market
value. In the event that Landlord and Tenant cannot mutually agree upon the fair
market value, the fair market value shall be determined by a consensus of
independent qualified appraisers, one appointed by Tenant, one appointed by
Landlord, and a third appointed by the appraisers appointed by Tenant and
Landlord. The exercise of this option shall be in writing, and the terms of the
acquisition shall include payment all in cash and a closing no later than 90
days after the date the option was exercised.

 

(d)                                 Tenant’s Option to Require Landlord to Sell
Property B to Tenant. On any date after July 1, 2025, but prior to the end of
the Initial Term, the Tenant shall have the option to require the Landlord to
sell Property B to the Tenant at a price to be determined to be fair market
value. In the event that Landlord and Tenant cannot mutually agree upon the fair
market value, the fair market value shall be determined by a consensus of
independent qualified appraisers, one appointed by Tenant, one appointed by
Landlord, and a third appointed by the appraisers appointed by Tenant and
Landlord. The exercise of this option shall be in writing, and the terms of the
acquisition shall include payment all in cash and a closing no later than 90
days after the date the option was exercised.

 

40.       Multiple Tenant Building. In the event that the Premises are part of a
larger building or group of buildings then Lessee agrees that it will abide by,
keep and observe all reasonable rules and regulations which Lessor may make from
time to time for the management, safety, care, and cleanliness of the building
and grounds, the parking of vehicles and the preservation of good order therein
as well as for the convenience of other occupants and tenants of the building.
The violations of any such rules and regulations shall be deemed a material
breach of this Lease by Lessee.

 

41.       Security Measures. Lessee hereby acknowledges that the rental payable
to Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of Lessee, its agents and
invitees from acts of third parties.

 

42.       Easements. Lessor reserves to itself the right, from time to time to
grant such easements, rights and dedications that Lessor deems necessary or
desirable, and to cause the recordation of Parcel Maps and restrictions, so long
as such easements, rights, dedications, Maps and restrictions do not
unreasonably interfere with the use of the Premises by Lessee. Lessee shall sign
any of the aforementioned documents upon request of Lessor and failure to do so
shall constitute a material breach of this Lease.

 

--------------------------------------------------------------------------------


 

43.       Performance Under Protest. If at any time a dispute shall arise as to
any amount or sum of money to be paid by one party to the other under the
provisions hereof, the party against whom the obligation to pay the money Is
asserted shall have the right to make payment “under protest” and such payment
shall not be regarded as a voluntary payment, and there shall survive the right
on the part of said party to institute suit for recovery of such sum. If it
shall be adjudged that there was no legal obligation on the part of said party
to pay such sum or any part thereof, said party shall be entitled to recover
such sum or so much thereof as it was not legally required to pay under the
provisions of this Lease.

 

44.       Authority. If Lessee is a corporation, trust, or general or limited
partnership, each individual executing this Lease on behalf of such entity
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of said entity. If Lessee is a corporation, trust or
partnership, Lessee shall, within thirty (30) days after execution of this
Lease, deliver to Lessor evidence of such authority satisfactory to Lessor.

 

45.       Conflict. Any conflict between the printed provisions of this Lease
and the typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions.

 

46.       Insuring Party. The Insuring party under this lease shall be the
Lessee.

 

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOW THEIR INFORMED
AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE TIME THIS
LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE AND
EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

 

IF THIS LEASE HAS BEEN FILLED IN IT HAS BEEN PREPARED FOR SUBMISSION TO YOUR
ATTORNEY FOR HIS APPROVAL. NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE
AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION OR BY THE REAL ESTATE BROKER OR ITS
AGENTS OR EMPLOYEES AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT, OR TAX
CONSEQUENCES OF THIS LEASE OR THE TRANSACTION RELATING THERETO; THE PARTIES
SHALL RELY SOLELY UPON THE ADVICE OF THEIR OWN LEGAL COUNSEL AS TO THE LEGAL AND
TAX CONSEQUENCES OF THIS LEASE.

 

The parties hereto have executed this Lease at the place on the dates specified
immediately adjacent to their respective signatures.

 

Executed at:

 

15901 Olden Street

 

 

“LESSOR”

 

 

Sylmar, CA 91342

 

 

Ronald N. Tutor

 

 

 

 

 

 

on

 

April 18, 2014

 

 

 

 

 

 

 

 

/s/Ronald N. Tutor

Address:

 

37 Beverly Park Circle Beverly

 

By:

Ronald N. Tutor

 

 

Hills, CA 90210

 

 

 

 

 

 

 

 

 

Executed at:

 

15901 Olden Street

 

 

“LESSEE” (Corporate seal)

 

 

Sylmar, CA 91342

 

 

Tutor Perini Corporation

 

 

 

 

 

 

on

 

April 18, 2014

 

 

 

 

 

 

 

 

/s/Michael J. Kershaw

Address:

 

15901 Olden Street

 

By:

Michael J. Kershaw

 

 

Sylmar, CA 91342

 

 

Executive Vice President & CFO

 

--------------------------------------------------------------------------------